Citation Nr: 1606510	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-06 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Travel Board hearing in June 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

In light of the Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been recharacterized as stated above.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The Veteran has been afforded two VA psychiatric examinations.  The VA examination in September 2011 resulted in assessment of anxiety disorder, NOS (features of PTSD).  The VA examination in January 2015 resulted in assessment of unspecified depressive disorder (with PTSD features).  Neither examination report addresses the etiology of any of these diagnoses, particularly with respect to service.  Notably, a review of the Veteran's VA and service treatment records suggests that he may have had a psychiatric disability that existed prior to service or that he incurred a psychiatric disability therein.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because the examination reports fail to address the etiology of the Veteran's claimed psychiatric disabilities, they are inadequate.  38 C.F.R. § 4.2.

The Veteran receives mental health treatment at the Shoals Area (Florence) Community Based Outpatient Clinic (CBOC) and the Montgomery, Alabama VA Medical Center (VAMC).  At his Board hearing the Veteran testified that he had received recent VA psychiatric treatment.  Records from the Shoals Area (Florence) CBOC dated through February 26, 2014, have been associated with the electronic claims file.  Records from the Montgomery VAMC dated through October 29, 2014, have also been associated with the electronic claims file.  It thus appears that relevant VA records are outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, VA has a duty to seek these records.  38 C.F.R. § 3.l59(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Shoals Area (Florence) CBOC dated after February 26, 2014, and any from the Montgomery VAMC dated after October 29, 2014.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  All records must be added to VBMS.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination regarding his claim for service connection for a psychiatric disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any psychiatric disability(ies) found.

For each acquired psychiatric disability diagnosis made, the examiner should opine as to:

a.  Is there clear and unmistakable (obvious or manifest, undebatable) medical evidence to demonstrate that the disability existed prior to the Veteran's entrance into service?

b.  If an acquired psychiatric disorder clearly and unmistakably preexisted his active service, is there clear and unmistakable evidence that this disability was not aggravated beyond its natural progression during active service?  In answering this question, the examiner is asked to accept the Veteran as competent to report his symptoms.
c. If an acquired psychiatric disorder is not found to have clearly and unmistakably preexisted service, is it at least as likely as not (a degree of probability of 50 percent or higher) that the disability had its onset during the Veteran's active service or is otherwise etiologically related thereto.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A rationale for all requested opinions shall be provided.  The examination report must be added to VBMS.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the matter on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.








	(CONTINUED ON NEXT PAGE)




The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




